258 U.S. 130 (1922)
LESER ET AL.
v.
GARNETT ET AL.
No. 553.
Supreme Court of United States.
Argued January 23, 24, 1922.
Decided February 27, 1922.
ERROR AND CERTIORARI TO THE COURT OF APPEALS OF THE STATE OF MARYLAND.
*131 Mr. Thomas F. Cadwalader and Mr. William L. Marbury, with whom Mr. George Arnold Frick was on the briefs, for plaintiffs in error and petitioners.
Mr. Alexander Armstrong, Attorney General of the State of Maryland, with whom Mr. Lindsay C. Spencer was on the briefs, for defendants in error and respondents.
Mr. George M. Brady, with whom Mr. Roger Howell and Mr. Jacob M. Moses were on the brief, for Caroline Roberts et al., defendants in error and respondents.
Mr. Solicitor General Beck, by leave of court, filed a brief as amicus curiae on behalf of the United States.
*135 MR. JUSTICE BRANDEIS delivered the opinion of the court.
On October 12, 1920, Cecilia Streett Waters and Mary D. Randolph, citizens of Maryland, applied for and were granted registration as qualified voters in Baltimore City. To have their names stricken from the list Oscar Leser and others brought this suit in the court of Common Pleas. The only ground of disqualification alleged was that the applicants for registration were women, whereas the constitution of Maryland limits the suffrage to men. Ratification of the proposed Amendment to the Federal *136 Constitution, now known as the Nineteenth, 41 Stat. 362, had been proclaimed on August 26, 1920, 41 Stat. 1823, pursuant to Rev. Stats., § 205. The Legislature of Maryland had refused to ratify it. The petitioners contended, on several grounds, that the Amendment had not become part of the Federal Constitution. The trial court overruled the contentions and dismissed the petition. Its judgment was affirmed by the Court of Appeals of the State, 139 Md. 46; and the case comes here on writ of error. That writ must be dismissed; but the petition for a writ of certiorari, also duly filed, is granted. The laws of Maryland authorized such a suit by a qualified voter against the Board of Registry. Whether the Nineteenth Amendment has become part of the Federal Constitution is the question presented for decision.
The first contention is that the power of amendment conferred by the Federal Constitution and sought to be exercised does not extend to this Amendment, because of its character. The argument is that so great an addition to the electorate, if made without the State's consent, destroys its autonomy as a political body. This Amendment is in character and phraseology precisely similar to the Fifteenth. For each the same method of adoption was pursued. One cannot be valid and the other invalid. That the Fifteenth is valid, although rejected by six States including Maryland, has been recognized and acted on for half a century. See United States v. Reese, 92 U.S. 214; Neal v. Delaware, 103 U.S. 370; Guinn v. United States, 238 U.S. 347; Myers v. Anderson, 238 U.S. 368. The suggestion that the Fifteenth was incorporated in the Constitution, not in accordance with law, but practically as a war measure which has been validated by acquiescence, cannot be entertained.
The second contention is that in the constitutions of several of the thirty-six States named in the proclamation *137 of the Secretary of State there are provisions which render inoperative the alleged ratifications by their legislatures. The argument is that by reason of these specific provisions the legislatures were without power to ratify. But the function of a state legislature in ratifying a proposed amendment to the Federal Constitution, like the function of Congress in proposing the amendment, is a federal function derived from the Federal Constitution; and it transcends any limitations sought to be imposed by the people of a State. Hawke v. Smith, No. 1, 253 U.S. 221; Hawke v. Smith, No. 2, 253 U.S. 231; National Prohibition Cases, 253 U.S. 350, 386.
The remaining contention is that the ratifying resolutions of Tennessee and of West Virginia are inoperative, because adopted in violation of the rules of legislative procedure prevailing in the respective States. The question raised may have been rendered immaterial by the fact that since the proclamation the legislatures of two other States  Connecticut and Vermont  have adopted resolutions of ratification. But a broader answer should be given to the contention. The proclamation by the Secretary certified that from official documents on file in the Department of State it appeared that the proposed Amendment was ratified by the legislatures of thirty-six States, and that it "has become valid to all intents and purposes as a part of the Constitution of the United States." As the legislatures of Tennessee and of West Virginia had power to adopt the resolutions of ratification, official notice to the Secretary, duly authenticated, that they had done so was conclusive upon him, and, being certified to by his proclamation, is conclusive upon the courts. The rule declared in Field v. Clark, 143 U.S. 649, 669-673, is applicable here. See also Harwood v. Wentworth, 162 U.S. 547, 562.
Affirmed.